Citation Nr: 0805544	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for a 
service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1964 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Salt 
Lake City, Utah, Regional Office (RO), which granted service 
connection for major depressive disorder and assigned a 
noncompensable rating, effective January 28, 2003.  

On a VA Form 9 filed in June 2007, the veteran indicated that 
the only issue he wished to appeal was the noncompensable 
rating for his service connected major depressive disorder.  
Thus, any other issues are deemed withdrawn.  38 C.F.R. 
§ 20.204 (2007).

In November 2007, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.  

2.  The veteran's major depressive disorder results in 
symptoms causing occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety, and chronic sleep 
impairment.




CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for a 
major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The Agency of Original Jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in August 
2006.  That letter notified the veteran of VA's and of his 
responsibilities in obtaining evidence to support his claim 
for service connection.  The letter informed the veteran that 
if there was any other evidence or information that the 
veteran thought would support his claim, the veteran should 
tell the RO.  The veteran's service connection claim was 
subsequently granted in a February 2007 rating action.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

Here, to the extent that the notice provided to the veteran 
may not have satisfied the requirements of Dingess and 
Vazquez-Flores, he was provided with the rating criteria in 
the June 2007 statement of the case and the veteran later 
showed actual notice of the requirements regarding his 
claims, by citing the sections of the applicable rating 
criteria as they pertain to his claim.  The veteran has thus 
shown actual knowledge of the information necessary to 
substantiate his claim for a higher rating.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (where the veteran 
has demonstrated actual knowledge of the evidence necessary 
to support his claim, a deficiency regarding notice is not 
prejudicial).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with multiple examinations regarding 
his claim in May 2003 and December 2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

The rating criteria for rating mental disorders read as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational or social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9434.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging from 71 to 
80 reflect that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
contemplate some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Scores ranging from 21 to 30 are indicative 
of behavior which is considerably influenced by delusions or 
hallucinations (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO assigned a noncompensable evaluation to the veteran's 
service-connected major depressive disorder from January 28, 
2003.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the veteran's 
disability picture due to his major depressive disorder more 
closely approximates the criteria for a 30 percent rating 
from January 28, 2003.  Specifically, the veteran's major 
depressive disorder results in symptoms that most closely 
approximate occupational social impairment with occasional 
decrease in work efficiency and intermittent periods of 
ability to perform occupational tasks, and an increased 
evaluation of 30 percent, but no higher, is granted.

The record reflects that in December 2002, the veteran 
received in-patient psychiatric treatment at a VA hospital.  
He indicated that after a period of sobriety and the breakup 
of a long-term relationship, he had purchased one quart of 
vodka, as well as "crystal meth," intending to use these 
substances to commit suicide.  At one point during this in-
patient treatment, the veteran was assigned a GAF score of 
25.  At other times , the veteran was assigned a GAF score of 
30.  

The veteran has since received outpatient treatment, 
primarily from a registered nurse.  In January 2003, the 
veteran's mental status exam was essentially normal and his 
nurse practitioner assigned a GAF score of 50.  Since that 
time, the veteran has consistently received GAF scores of 55.  
These records, through April 2006, indicate that the veteran 
continually used medication for his depression.  These 
treatment records also indicate that the veteran has 
generally been psychologically normal and has responded well 
to his medication.  

The veteran received a VA examination in connection with his 
claim in May 2003.  On examination, his hygiene was good, his 
clothing was clean.  The veteran was oriented to time, place, 
and situation.  His speech was not pressured, but had "a 
giggly quality to it."  The veteran indicated that from 1974 
to 1996, he had employment.  He attended Idaho State 
University from 1996 to 2000, received a degree in history, 
and received a 3.7 GPA.  His mood was ebullient and he was 
enthusiastic about how his life was going.  His affect was 
full range.  His short-term and long-term memory were intact.  
The veteran's thoughts were linear and goal-directed.  The 
examiner could not detect tangentiality or circumstantiality.  
The veteran was optimistic.  The veteran was neither 
suicidal, homicidal, nor psychotic.  The examiner diagnosed 
the veteran with bipolar disorder and assigned a GAF score of 
70.  Due to the veteran's substance abuse, the examiner found 
him incompetent for VA purposes.  The examiner determined 
that if the veteran's mood remained stable, the veteran would 
be able to work.  

The veteran received another VA examination in December 2006.  
The examiner noted that the veteran's clothing was clean; and 
he had good hygiene.  The veteran's speech rate and rhythm 
were normal.  His mood was euthymic and his affect was full 
range.  The veteran had a nice sense of humor and was gentle 
and warm.  Short-term and long-term memory were intact.  The 
veteran's form of thought was linear and his thought content 
was unremarkable.  He was neither suicidal, homicidal, nor 
psychotic.  The examiner indicated that his prior diagnosis 
of bipolar disorder was incorrect, and instead diagnosed the 
veteran with major depressive disorder in complete remission.  
The examiner determined that the veteran was competent for 
purposes of VA benefits and also indicated that, despite his 
depression, the veteran was fully capable of working, but 
this depended on his ability to obtain a job.  The examiner 
assigned a GAF score of 75.

At the veteran's hearing in November 2007, he indicated that 
although he lived with his sister, he only socialized with 
two individuals in a bowling league.  The veteran indicated 
that he has difficulty in large crowds of people, as he felt 
nervous and frightened.  The veteran indicated that he had 
difficulty with confrontations, such as those that might 
occur while he was employed.

At the veteran's November 2007 hearing he submitted a letter, 
dated in November 2007, from the nurse practitioner who 
treated him.  She indicated that he had not been able to 
maintain profitable employment due to his depression and 
alcoholism.  She also indicated that, although the treatment 
and medication had allowed the veteran to control his 
alcoholism, he was still unable to work due to his 
depression.

The evidence of record since January 2003 shows that the 
veteran's depression has generally responded well to 
medication although he still experiences symptoms such as 
depressed mood and anxiety.  On VA examinations GAF scores 
were 70 and 75 indicating no more than mild symptoms of his 
service connected major depressive disorder.  However, the 
nurse practitioner who treats him has assigned GAF scores of 
50 to 55, indicating more moderate symptoms.  He also 
complains of inability to be in crowds.  The Board finds that 
he has episodes of depression and anxiety that more nearly 
reflect a moderate degree of impairment, and, as such, his 
disability picture more closely approximates the criteria for 
a 30 percent rating under Diagnostic Code 9411.

Although the veteran has not contended that he warrants a 
higher rating, the Board has considered a rating of 50 
percent, but finds that this rating is not justified by the 
evidence as he has not been shown to have symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment, impaired abstract thinking; or 
disturbances of motivation and mood.  Although he was 
hospitalized in 2002 for a suicide attempt following the 
breakup of a relationship, subsequent treatment records and 
examinations have showed no suicidal ideation or behavior.  
Although the veteran has been shown to have some difficulty 
in establishing and maintaining effective social 
relationships, he appears to still socialize to some degree 
as demonstrated by his recent report of participating in a 
bowling league.  Therefore, the Board finds that the 
veteran's overall disability picture more closely 
approximates the criteria regarding a 30 percent rating.  

The Board acknowledges the letter from the nurse practitioner 
indicating the veteran has not been able to work due to his 
depression.  However, the Board also notes that the veteran 
has been found to be psychologically normal, with good mood 
and euphoric affect, on treatment by the nurse practitioner 
in 2005 and 2006.  Further, the GAF score most recently and 
more frequently assigned by the nurse practitioner was 55, 
which is not indicative of unemployability.  The VA examiner 
specifically found that the veteran could work.

As discussed above, a "staged" rating may be appropriate in 
certain circumstances.  See Fenderson, 12 Vet. App. at 126-
27.  The Board, however, finds that a staged rating is not 
appropriate in the instant case, as the veteran's disability 
always fell within the 30 percent rating.

In short, having resolved all doubt in favor of the veteran, 
the Board finds that the veteran's major depressive disorder 
results in symptoms most closely approximating occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood and 
anxiety.  Thus, an increased rating of 30 percent, but no 
more, is warranted.


ORDER

An initial evaluation of 30 percent for the service-connected 
major depressive disorder is granted, effective January 28, 
2003.  This award is subject to the rules governing the 
payment of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


